Appeal from an order of Family Court, Jefferson County (Hunt, J.), entered March 30, 2001, which denied in part petitioner’s objections to the Hearing Examiner’s order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner contends that Family Court erred in failing to consider the parties’ arrears stipulation before modifying respondent’s child support obligation. Because petitioner did not raise that contention in her objections to the Hearing Examiner’s order, it is not preserved for our review (see, Matter of Hamdy v Hamdy, 203 AD2d 959). The Hearing Examiner was in the best position to evaluate the credibility of the parties (see, Matter of Emery v Bond, 269 AD2d 832), and we conclude that the Hearing Examiner properly determined *807that respondent is entitled to a reduction in his child support obligation (see, Cordell v Cordell, 267 AD2d 1049, 1050). Present — Green, J.P., Hayes, Hurlbutt, Kehoe and Lawton, JJ.